Citation Nr: 1107183	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  04-02 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The Veteran served on active duty from June 1970 to April 1972.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  This 
matter has been previously remanded by the Board and an 
Independent Medical Opinion has been obtained.  Unfortunately in 
view of recent guidance of the United States Court of Appeals for 
Veterans Claims (Court), additional development, as explained 
below, remains needed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has claimed, and the RO characterized the claim as 
service connection for PTSD.  The record, however, also notes 
diagnoses including depression, anxiety, schizoaffective 
disorder, paranoid schizophrenia, and dysthymia.  In this regard, 
the United States Court of Appeals for Veterans Claims (Court) 
has held that claims for service connection for PTSD encompass 
claims for service connection for other psychiatric disabilities 
which could reasonably be raised by the Veteran's symptoms, 
description of the disability and the record.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the Claimant's description of the 
claim, reported symptoms, and the other information of record).  
Accordingly, the Board has recharacterized the issue as reflected 
on the cover sheet.

The RO has considered only the matter of PTSD.  That has been the 
Veteran's claim, but in view of the case cited above, all 
diagnoses must be considered.  As the RO has not considered this 
matter on an initial basis and the Veteran has not been provided 
with notice as to the evidence needed to support his claim, 
additional development is needed.  For the Board to proceed would 
potentially prejudice the Veteran, and thus the matter must be 
remanded.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran and his representative should 
be provided with all appropriate notice and 
assistance indicated for development of the 
claim for entitlement to service connection 
for any acquired psychiatric disability, 
including PTSD.  If they provide notice of 
additional records that should be obtained, 
attempts to obtain those records and 
otherwise develop the case should be 
undertaken, with all attempts documented.

2.  Thereafter, readjudicate the issue as set 
forth on the title page, to include whether 
any psychiatric disorder identified is 
related to service.  To the extent the 
benefits sought are not granted, the 
appellant and his representative should be 
provided with a supplemental statement of the 
case and afforded a reasonable opportunity to 
respond thereto.  The matter should then be 
returned to the Board for further appellate 
consideration, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome in this case by the action taken 
herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


